DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
            Applicant’s “Response to Amendment and Reconsideration” filed on 09/14/2022 has been considered.    
            Claim(s) 1-3, 6-7, 9, 11-13, 16-17, 19-20 are amended.  
            Claim(s) 21-22 are added. 
            Claim(s) 1-22 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claim(s) 1, 3, 9, 11, 13, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al. (US 10664819 B1, hereinafter Zafar) in view of Zunhua Wang et al. (US 20210065153 A1), and further in view of Yuann et al. (US 20140333509 A1, hereinafter Yuann).
            Regarding claim(s) 1, 11, and 19, Zafar discloses a system for providing remote checkout, comprising: 
            at least one processor; and a memory coupled to the at least one processor, the memory including instructions that when executed by the at least one processor cause the system to: backend server; cloud;
                        a checkout session has been initiated at a checkout point-of-sale (POS) device; 3:50-97, 4:40-60 - as items as scanned, after a secure communication is establish, and as items are displayed the user can identified duplicates, etc and communicate inquiry or dispute to the POS terminal. Therefore, checkout session is initiated;
                        display, on a display of the checkout point-of-sale (POS) device, a user interface including a coded image associated with the checkout session at the checkout POS device, the coded image comprising information associated with the checkout POS device, wherein the coded image, when captured by a user mobile computing device, enables the user mobile computing device to [establish a link via cloud] (6:8-50 - POS terminal display the code (3:45-46 POS screen), wherein the code is generated by back end including POS terminal identifier, transaction identifier (checkout instance identifier), wherein the mobile device captured the code with a camera, wherein the mobile device establish a link with the POS terminal via cloud)
                        6:40-45 and claim 5 – the link is through the cloud), the paring involves a server;
                        receive, from the checkout POS device, information associated with a state of a the checkout cart instance; pass the information associated with the state of the checkout cart instance to the user mobile computing device; 6:8-67 the POS terminal send data of items being scanned, the mobile application pull the data from the POS terminal via cloud, 
                        receive, from the user mobile computing device, information associated with a user interaction in association with the checkout session; pass the information associated with the user interaction to the checkout POS device to be processed, wherein processing the information associated with the user interaction causes the state of the checkout cart instance to be updated; 6:8-67, 3:60-67– the mobile application may send data/present data to the POS [via cloud], other data may be exchange as is necessary; 7:1-67 – same data displayed in the POS terminal is displayed in the mobile application; 8:1-67 wherein the send data by the mobile device may also be scan items by the mobile device in the shopping cart in addition to POS terminal scan items, in order assist the cashier; 8:1-67,4:1-50 wherein the send data by the mobile device to the POS device via cloud link may also scan items by the mobile device in the shopping cart in addition to POS terminal scan items,  identify items to dispute a price, a quantity, a removal, item duplications, to request price-matching, removal, resolution to the POS terminal;
            update the user interface displayed on the checkoutPOS device based on the updated state of the guest user cart instance, 6:8-67, 1:60-67, 7:1-67 – same data displayed in the POS terminal is displayed in the mobile application; 8:1-67 wherein the send data by the mobile device may also be scan items by the mobile device in the shopping cart in addition to POS terminal scan items, in order assist the cashier;
            determine that the checkout cart instance is completed; and terminate the checkout session. 7:1-10 when payment is made the communication channel is terminate;
            Zafar discloses the POS, back end; however, does not disclose that the POS is a “self- checkout” Zunhua discloses (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            Zafar discloses a checkout session has been initiated at a s point-of-sale (POS) device – see above, items are scan, however does not disclose “receive an indication”, and that “create a self-checkout cart instance associated with the self-checkout session;”
            Zunhua Wang discloses: (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal  (¶¶88-89) Untrusted device 120 (self-service terminal or kiosk ¶21) monitors whether a checkout command has been received, and if not continues to receive user selections, and in the meanwhile the application server 110 determines whether there is an existing cart, if not the application server creates a cart having a cart identifier and adds the user selections to the created cart [indication that a self-checkout session has been initiated, and the creation of a self-checkout cart] and generate a paring code; the pairing code and the cart identifier are stored in a database 616; and (¶91) sent to untrusted device 120 and displayed in the untrusted device;
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Zafar with the limitations above as taught by Zunhua, in order to enable a user with a mobile device to order and pay for items, (see: Zunhua, ¶73).
            Zafar in view of Zunhua discloses already discloses the self-checkout session, the self-checkout POS device;
            In addition, Zafar discloses (6:8-50) the mobile device captures the Qr Code including the transaction identifier with the camera and establishes a link via cloud; however, does not disclose a unique coded image including an instruction for a user mobile computing device; although Zafar discloses a connection is being establish between the POS and the mobile device via cloud, it does not disclose the specifics of how the connection is being establish request a connection with [display device 130] according to the instruction; in response to receiving a request for the connection, establish a first connection with [remote device 110] and a second connection with [display device 130] based on the information associated with [display device 130]; 
            Yuann discloses (¶¶37-39) the user scan the QR code, the code is interpreted as a URL by the remote device 110 that stabilities a connection with the server, generating a paring request from the unique identifier in the code, the server successfully paired both display using the code, and messages are send by either entity can be relayed by the server; wherein (¶21) the server generates a unique code, a unique paring code; (¶70) wherein the server generates two HTMl page, one for the mobile page and the other to the screen page, where is display in the display device 130 with the unique code and URL, when the remote device scans the Qr code, it interprets the URL with the unique code, and open the mobile paged created by the server, which activities the API that talks with the server with the unique id to set up a virtual connection as explained above, see figure 5;
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Zafar with the limitations above as taught by Yuann, in order to enable real time communication between display and remote device, (see: Yuann, ¶118).
            Regarding claim(s) 3 and 13, Zafar discloses:
            wherein the system is further operative to pass the information associated with the updated state of the checkout cart instance to the user mobile computing device for enabling the user mobile computing device to update a user interface displayed on the user mobile computing device based on the updated state of the checkout cart instance, the user interface displayed on the user mobile device thereby representing the updated state of the checkout cart instance concurrently with the user interface displayed on the checkout POS device.  6:8-67 a link is established, and the POS terminal send data of items being scanned, the mobile application pull the data from the POS terminal via cloud, 7:1-67 – same data displayed in the POS terminal is displayed in the mobile application;
            Zafar does not disclose self-checkout Zunhua discloses (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
            Regarding claim 9, Zafar discloses: 
            wherein the system comprises an orchestrator operative to manage requests and responses on the first connection.  6:8-67, 3:60-67, 7:1-67 8:1-67, 4:1-50;
            Regarding claim 22, Zafar discloses: 
            wherein determining that the checkout cart instance is completed is based on receipt of a payment interaction at either of the mobile computing device or the checkout POS device. 7:1-10 when payment is made the communication channel is terminate; 8:25-45 – payment from mobile application to POS;
            Zafar does not disclose self-checkout Zunhua discloses (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
            Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Wang, and Yuann combination as apply to claim(s) 1 and 11, and further in view of VAN BETSBRUGGE et al. (US 20190098504 A1, hereinafter VAN BETSBRUGGE).
            Regarding claim(s) 2 and 12, the combination already disclose wherein: the user mobile computing device is a guest user mobile computing device; the unique coded image (claim 12 - establishing the first connection with the user mobile computing device comprises establishing the first connection with a guest user mobile computing device;), when captured by user mobile computing device, enables the administrative user mobile computing device to request a connection with the self-checkout session at the self-checkout POS device; and in response to receiving a request for a connection with the self-checkout session at the self-checkout POS device and, the system is further operative to: establish a connection with the user mobile computing device based on information comprised in the unique coded image; receive, from the self-checkout POS device, information associated with a state of a the self-checkout cart instance in association with the self-checkout session; pass the information associated with the state of  Zafar 6:8-67, 3:60-67, 7:1-67 8:1-67, 4:1-50; and Zunhua (¶¶88-89, 74), Yuann ¶¶37-39, 21, 70; 
            The combination does not disclose in response to determining that the second request is from the administrative user mobile computing device, VAN BETSBRUGGE discloses  [0314] checking the authorization attached to the assistant mobile communication device, possibly through a communication with the central system and/or with request with a password; [0315] after control of the authorization to access to the room, opening of a menu of the application providing information about works to be operated by the assistant
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by VAN BETSBRUGGE, in order to enabling secure assistance operation, (see: VAN BETSBRUGGE, ¶8).
            The addition of the world  “second request”, “administrative user mobile computing device”, “a third connection”, “the administrative user interaction” does not patentably distinguish the claimed invention from the prior art because is the same as performing the steps already recited on claim 1, a user of mobile computing device requesting a connection, and interacting with information received, and sending such interaction to Pos device that displayed updated information, which are considered a mere duplication of parts of what was already recited on claim 1 limitations without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B. Therefore, are not given patentable weight.         
            In addition, regarding the limitations related to the interactions are not giving patentable weight since it is being interpreted as intend of used language, specifically because any user interactions do not require any action related to the server. 
            Claim(s) 4-8, 14-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Wang, and Yuann combination as apply to claim(s) 1, 11, and 19, and further in view of Sasaki et al. (US 20210192902 A1, hereinafter Sasaki).
            Regarding claim 4, the combination specifically Zafar discloses:
            wherein the user interaction includes a first user interaction of a checkout session operation.   6:8-67, 3:60-67, 7:1-67, 8:1-40,4:1-50 wherein the send data by the mobile device to the POS device via cloud link may also scan items by the mobile device in the shopping cart in addition to POS terminal scan items,  identify items to dispute a price, a quantity, a removal, item duplications, to request price-matching, removal, resolution to the POS terminal; Zunhua discloses self-checkout (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            The combination does not disclose that requires at least a second user interaction to complete Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale; Note: after the apple button is touch on the mobile terminal 20, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale. [2 interactions]
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            In addition, this limitation does not have patentable weight since it is being interpreted as intend of used language, specifically because users interactions do not require any action related to the server.
            Regarding claim 5, the combination specifically Zafar discloses: wherein: the first user interaction is associated with adding an item to be purchased by a guest user;   6:8-67, 3:60-67, 7:1-67, 8:1-40,4:1-50 wherein the send data by the mobile device to the POS device via cloud link may also scan items by the mobile device in the shopping cart in addition to POS terminal scan items, identify items to dispute a price, a quantity, a removal, item duplications, to request price-matching, removal, resolution to the POS terminal;
            The combination does not disclose and the at least a second user interaction is associated with providing additional information in relation to the item. Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale; Note: after the apple button is touch on the mobile terminal 20, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale. [2 interactions]
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            In addition, this limitation does not have patentable weight since it is being interpreted as intend of used language, specifically because users interactions do not require any action related to the server.
            Regarding claim(s) 6 and 16, the combination specifically Zafar discloses: 
            wherein the system is further operative to: receive, from the user mobile device, information associated with the  user interaction performed at the user mobile device; pass the information associated with the  user interaction to the checkout POS device to be processed, wherein processing the information associated with the  user interaction causes the state of the  checkout cart instance to be updated; and update the display of the self-checkout POS device based on the updated state of the checkout cart instance.  6:8-67, 3:60-67, 7:1-67, 8:1-40,4:1-50 wherein the send data by the mobile device to the POS device via cloud link may also scan items by the mobile device in the shopping cart in addition to POS terminal scan items, identify items to dispute a price, a quantity, a removal, item duplications, to request price-matching, removal, resolution to the POS terminal; Zunhua discloses self-checkout (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            The combination does not disclose second user interaction. Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale; Note: after the apple button is touch on the mobile terminal 20, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale. [2 interactions]
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            In addition, this limitation does not have patentable weight since it is being interpreted as intend of used language, specifically because users interactions do not require any action related to the server.
            Regarding claim 7, the combination already discloses “self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device” connection where the transaction information and payment completion are received;; however, does not disclose the limitations below: wherein, responsive to the second user interaction being performed at the checkout POS device, the system is further operative to receive, from the checkout POS device, information associated with an updated state of the checkout cart instance based on the second user interaction.
            Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale; Note: after the apple button is touch on the weight scale, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale. [2 interactions] 
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            In addition, this limitation does not have patentable weight since it is being interpreted as intend of used language, specifically because users interactions do not require any action related to the server.
            Regarding claim 8, the combination already discloses “self-checkout point-of-sale (POS)”; however, does not disclose: wherein the second user interaction includes detecting a weight of the item to be purchased using a scale included in the self-checkout POS device.  Sasaki discloses ¶¶451-461; Note: after the apple button is touch on the mobile terminal 20, apple is weighed on a weight scale (figure 39A), basket data is updated, and weight and price information are displayed on a mobile device and weight scale a weight scale, see figure 39A;
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            Regarding claim 14, the combination specifically Zafar discloses: 
            wherein receiving information associated with the user interaction performed at the user mobile computing device comprises receiving information associated with a second user interaction of a self-checkout session operation that requires at least a second user interaction to complete, wherein a first user interaction is performed at the self- checkout POS device prior to the second user interaction.  6:8-67, 3:60-67, 7:1-67, 8:1-40,4:1-50 wherein the send data by the mobile device to the POS device via cloud link may also scan items by the mobile device in the shopping cart in addition to POS terminal scan items,  identify items to dispute a price, a quantity, a removal, item duplications, to request price-matching, removal, resolution to the POS terminal; Zunhua discloses self-checkout (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            The combination does not disclose that requires at least a second user interaction to complete Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale; Note: after the apple button is touch on weight scale 20, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale. [interactions] ¶471 – cancel product button is touch [second interaction in the mobile device],
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8). 
            In addition, this limitation does not have patentable weight since it is being interpreted as intend of used language, specifically because users interactions do not require any action related to the server.
            Regarding claim 15, the combination specifically Zafar discloses:
            wherein receiving information associated with the user interaction performed at the user mobile computing device comprises receiving information associated with a first user interaction of a self-checkout session operation.  6:8-67, 3:60-67, 7:1-67, 8:1-40,4:1-50 wherein the send data by the mobile device to the POS device via cloud link may also scan items by the mobile device in the shopping cart in addition to POS terminal scan items,  identify items to dispute a price, a quantity, a removal, item duplications, to request price-matching, removal, resolution to the POS terminal; Zunhua discloses self-checkout (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            The combination does not disclose that requires at least a second user interaction to complete Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale; Note: after the apple button is touch on the mobile terminal 20, apple is weighed, basket data is updated, and weight and price information are displayed on a mobile device and weight scale. [2 interactions]
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            In addition, this limitation does not have patentable weight since it is being interpreted as intend of used language, specifically because users interactions do not require any action related to the server.
            Regarding claim 17, the combinations already discloses“self-checkout point-of-sale (POS)”, “the self-checkout session”, “user mobile computing device”; however, does not disclose the limitations below: receiving, from the self-checkout POS device, information associated with the updated state of the self-checkout cart instance based on the second user interaction; and passing the information associated with the updated state of the self-checkout cart instance to the user mobile computing device for enabling the user mobile computing device to update a user interface displayed on the user mobile computing device based on the updated state of the self-checkout cart instance. Sasaki discloses: ¶¶451-461; Note: after the apple button is touch (weight scale or mobile device) the weight scale, the weight scale weighs apple, update basket data, and weight and price information are displayed on a mobile device and weight scale / [passing information].
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            Regarding claim 20, the combination does not disclose the limitations below:
            Sasaki disclose: 
            wherein: receiving information associated with the user interaction performed at the user mobile computing device comprises one of: (¶¶444-447, ¶¶451-461)
                        receiving information associated with a second user interaction of a self-checkout session operation that requires at least a second user interaction to complete, wherein a first user interaction is performed at the self-checkout POS device prior to the second user interaction; or 52Attorney Docket No. 202006871/16386.345USU1 
                        receiving information associated with a first user interaction of a self- checkout session operation that requires at least a second user interaction to complete; and (¶¶444-447, ¶¶451-461) the mobile device scans apple/lemon requires weight and price information that are requested by the mobile device to the weight scale;
            the instructions further comprising: 
                        receiving, from the user mobile device, information associated with the second user interaction performed at the user mobile device; (¶¶444-447, ¶¶451-461) touch the apple button and request to the weight scale apple to be weight;
                        passing the information associated with the second user interaction to [scale] to be processed, wherein processing the information associated with the second user interaction causes the state of the self-checkout cart instance to be updated; and (¶¶444-447, ¶¶451-461) scale receives the request and weight apples and updates member basket with price and weight information;
                        updating the display of [scale] based on the updated state of the self-checkout cart instance. (¶¶444-447, ¶¶451-461) scale display is updated;
            Sasaki discloses: (¶¶444-447, ¶¶451-461) the mobile device 20 acquired lemon barcode, apple barcode, wherein weight is required, see figure 37, [first interaction] since the weight is required the member touch the apple button displayed in the mobile device, and the instruction receiver 331 of the weighing device 30 senses from this touching that apples are to be weighed [second user interaction], information of weight and price are displayed on the weight scale and mobile device and saved in a member basket;
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine the combination with the limitations above as taught by Sasaki, in order to facilitate a purchase of a product sold by weight using a mobile terminal, (see: Sasaki, ¶8).
            Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Wang, and Yuann combination as apply to claim(s) 1 and 11, and further in view of Arceo (US 20120330769 A1).
            Regarding claim(s) 10 and 18, the combinations, specifically Zafar discloses:
            wherein the system is further configured to: generate the unique coded image; 6:8-50 - POS terminal display the code (3:45-46 POS screen), wherein the code is generated by back end including POS terminal identifier, transaction identifier (checkout instance identifier),
            The combination does not disclose apply an expiration time to the unique coded image; and if the expiration time is reached and the unique coded image has not been captured by a user mobile computing device, generate a new unique coded image.
            Arceo discloses: on figure 2 a QRcode with an expiration time, ¶250 - time identifier 208 may operate to present information associated with the expiration of transaction identifier 200. For example, as illustrated in the example embodiment of FIG. 2, the displayed value indicated by time identifier 208 indicates that the displayed transaction ID 200 will expire in 149 seconds. In at least one embodiment, when the displayed Transaction ID expires, the system or device displaying the Transaction ID (such as, for example, the mobile client device), may automatically display a new and different Transaction ID having its own associated expiration time value, see Fig. 14A.
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Arceo, in order to increase security of the Transaction, (see: Arceo, ¶250).
            Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Wang, and Yuann combination as apply to claim 1, and further in view of HAMID et al. (US 20190205874 A1, hereinafter HAMID).
            Regarding claim 21, the combination specifically Zafar discloses:
            wherein the information associated with the self-checkout POS device includes information identifying the self-checkout session, and wherein the system is further configured to: in response to termination of the self-checkout session, (6:8-50 - POS terminal display the code (3:45-46 POS screen), wherein the code is generated by back end including POS terminal identifier, transaction identifier (checkout instance identifier), wherein the mobile device captured the code with a camera, wherein the mobile device establish a link with the POS terminal via cloud).  Zafar does not disclose self-checkout Zunhua discloses (¶74) the process to enable a secure guest checkout (¶36) in a self- service terminal; (¶¶88-89) users selections in a self-service terminal;
            Although Zafar does not explicitly disclose that a new code is generated when a self-checkout session is terminate - generate a new unique coded image, Zafar discloses a Qrcode is generated on every transaction since the back end generates a Qrcode to be captured by a mobile device to link with the POS.
            HAMID discloses: ¶131 once the PO transaction 445B has been completed the POS Terminal 440 can generate new QR code 445 for display which allow another user to now capture, establish communications and perform another POS transaction;
            It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by HAMID, in order to allow another user to now capture, establish communications and perform another POS transaction, (see: HAMID, ¶131).
Response to Arguments
            Applicant’s arguments submitted 09/14/2022 have been fully considered, but are moot in view of the new grounds of rejection necessitate by applicant amendments.
Conclusion
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
            
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627